Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please Amend the Claims as Follows:
10. (Currently Amended) A method for preventing diseases involving a parasitic or bacterial podal infection in the feet of ungulates or for improving condition of said ungulates suffering from diseases involving a parasitic or bacterial podal infection in the feet, said method comprising the application to a foot of an ungulate a therapeutically effective amount of a bacterial composition comprising a bacterial mixture, wherein the bacterial composition comprises:
a lactic bacterium Lactococcus lactis spp lactis 1 strain NOL11 as filed at the CNCM (lnstitut Pasteur, Paris) according to Budapest Treaty on 14 March 2012 under the number CNCM I - 4609; 
 and
the Bacillus subtilis strains NOL01, NOL02, NOL03 and [[NOL4]]NOL04 as filed at the CNCM according to Budapest Treaty on 14 March 2012 under the respective numbers CNCM I - 4606, CNCM I - 5043, CNCM I - 4607, and CNCM I - 4608, wherein said application is repeated at intervals of 3 to 15 days.

20. (Currently Amended) The method according [[of]]to claim 10, comprising a step of application of at least one disinfectant for treating diseases involving a parasitic or 


Status of Claims
Claims 10, 14-18 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.